                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

                                   GREEN BAY DIVISION

                                   CASE NO.: 1:19-cv-370


LATASHA DAWSON AND MARY MANNEH,

               Plaintiffs,
vs.

PRIME CARE SERVICES, LLC,

            Defendant.
_______________________________________________/

                                         COMPLAINT
                                     {Jury Trial Demanded}

       Plaintiffs, Latasha Dawson and Mary Manneh, for their Complaint against Prime Care

Services, LLC state and allege as follows:

                                             SUMMARY

        1.       Prime Care Services, LLC (hereinafter “Defendant”) required and/or permitted

Latasha Dawson and Mary Manneh (hereinafter “Plaintiffs”) to work in excess of forty hours per

week but refused to compensate them properly for such hours.

        2.       Defendant’s conduct is in violation of the Fair Labor Standards Act (FLSA),

which requires employers to compensate non-exempt employees for their overtime work. See, 29

U.S.C. § 207(a).

        3.       Plaintiffs, Latasha Dawson and Mary Manneh, are FLSA non-exempt workers

who were not fully compensated for the overtime hours they worked, as required by law, for

which they now seek recovery.




         Case 1:19-cv-00370-WCG Filed 03/13/19 Page 1 of 6 Document 1
                                   JURISDICTION AND VENUE

        4.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 201, et seq. and 28 U.S.C. § 1331. The Court has subject matter jurisdiction over the state law

claims pursuant to 28 U.S.C. § 1367.

        5.       Venue is proper in the Eastern District of Wisconsin because Defendant engages

in business here and a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred in this district.

                                          THE PARTIES

        6.       Plaintiff, Latasha Dawson, is a resident of Appleton, Wisconsin.

        7.       Plaintiff, Mary Manneh, is a resident of Menasha, Wisconsin.

        8.       Defendant, Prime Care Services, LLC, is a domestic limited liability company

operating in Wisconsin. Service of process may be had on Defendant’s registered agent, Mustapha

Suno, 2490 Jackson St., Unit 209, Oshkosh, WI 54901.

                                           COVERAGE

        9.       Defendant, Prime Care Services, LLC, is an enterprise that engages in commerce

or in the production of goods for commerce.

        10.      Defendant acted, either directly or indirectly, in the interest of an employer with

respect to the Plaintiff.

        11.      Accordingly, Defendant is both a covered “enterprise” and an “employer” under

the FLSA.

        12.      Defendant has had, and continues to have, an annual gross income of sales made

or business done of not less than $500,000.



                                                 2


          Case 1:19-cv-00370-WCG Filed 03/13/19 Page 2 of 6 Document 1
       13.      Upon information and belief, at all times material to this Complaint, Prime Care

Services, LLC, has employees, including Plaintiffs, who handled goods or materials moved in

interstate commerce, including, but not limited to: telephones and bed sheets, thus affording

Plaintiffs the protections of the FLSA.

                                    FACTUAL ALLEGATIONS

       14.      Defendant Prime Care Services, LLC is an assisted living company operating in

Wisconsin.

       15.      Defendant employed Plaintiff, Latasha Dawson, as a house manager from on or

about May 12, 2018 through on or about February 9, 2019 at an hourly rate of $13.25 per hour,

which later increased to $16.00 per hour.

       16.      Plaintiff Dawson worked an average of eighty (80) to one hundred ten (110) hours

per week for Defendant assisting elderly clients of Defendant’s by preparing their meals,

coordinating various activities, and maintaining the clients’ homes.

       17.      Defendant employed Plaintiff, Mary Manneh, as a house manager from on or

about November 20, 2017 through on or about February 15, 2019 at an hourly rate of $13.25 per

hour, which later increased to $14.00 per hour.

       18.      Plaintiffs Manneh worked an average of fifty (50) to one hundred (100) hours per

week for Defendant assisting elderly clients of Defendant’s by preparing their meals, coordinating

various activities, and maintaining the clients’ homes.

       19.      During their employment with Defendant, Plaintiffs were suffered or permitted

to over forty (40) hours in a workweek for Defendant without proper overtime compensation.

Instead of compensating Plaintiffs their time-and-a-half overtime premiums, Defendant merely

compensated Plaintiffs $10.00 per hour for all overtime hours worked.

                                                  3


         Case 1:19-cv-00370-WCG Filed 03/13/19 Page 3 of 6 Document 1
         20.      By way of example, for the pay period covering December 30, 2018 through

January 12, 2019 Plaintiff Dawson worked 134.32 hours. Defendant compensated Plaintiff

Dawson her hourly rate of $16.00 per hour for the 80 regular hours and then compensated Plaintiff

a mere $10.00 per hour for the 54.32 overtime hours Plaintiff worked. For this pay period alone,

Defendant should have compensated Plaintiff a total of $1,303.68 in overtime premiums;

however, Defendant only compensated Plaintiff $543.20.

                                 CAUSES OF ACTION
    I.         FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF THE FLSA

         21.      Plaintiffs incorporate all allegations contained in the preceding paragraphs.

         22.      At all relevant times Plaintiffs have been entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

         23.      Defendant’s failure to pay the full amount of overtime compensation owed to

Plaintiffs violates the FLSA.

         24.      Accordingly, Plaintiffs are entitled to proper compensation for overtime hours

worked.

         25.      Additionally, Plaintiffs are entitled to an amount equal to their unpaid overtime

wages as liquidated damages, as well as reasonable attorneys’ fees and costs of this action as

provided by 29 U.S.C. § 216(b).

         26.      Defendant has acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiffs are

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

wages described pursuant to 29 U.S.C. § 216(b).




                                                  4


          Case 1:19-cv-00370-WCG Filed 03/13/19 Page 4 of 6 Document 1
       27.      Alternatively, should the Court find Defendant acted in good faith and that it had

reasonable grounds to believe that its actions and omissions were not a violation of the FLSA,

Plaintiffs are entitled to an award of prejudgment interest at the applicable legal rate.

       28.      Plaintiffs are entitled to have the limitations period extended to three years

because Defendant’s actions were willful. 29 U.S.C. § 216(b).

   II. FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF WISCONSIN LAW

29.        Plaintiffs re-allege and incorporate paragraphs 1 through 20 as if fully set forth.

30.        The foregoing conduct, as alleged, violates Wis. Stat. § 103.02, Wis. Stat. § 103.03,

and Wis. Admin. Code § DWD 274.03.

31.        Wis. Stat. § 103.02 and Wis. Admin. Code § DWD 274.03 require an employer to pay

overtime compensation to all non-exempt employees.

32.        During their employment with Defendant, Plaintiffs were paid an hourly wage, not a

fixed salary.

33.        During their employment with Defendant, Plaintiffs were suffered and permitted to

work hours over forty (40) in a workweek for Defendant without proper overtime compensation.

34.        As a result of Defendant’s willful failure to pay overtime wages earned and due to

Plaintiffs, it has violated Wis. Stat. §§102.03, 103.03, and Wis. Admin. Code § DWD 274.03.

35.        Plaintiffs seek damages in the amount of the unpaid wage earned and due as provided

by Wis. Stat. §§ 102.03, 103.03, and Wis. Admin. Code § DWD 274.03, recovery of attorneys’

fees, costs, and expenses of this action to be paid by Defendant as provided by Wis. Stat. §

109.03(6), and any penalties due under Wis. Stat. § 109.11, as well as such other legal and

equitable relief from Defendant’s unlawful and willful conduct as the Court deems just and proper.



                                                 5


         Case 1:19-cv-00370-WCG Filed 03/13/19 Page 5 of 6 Document 1
                                              PRAYER

        WHEREFORE, Plaintiffs respectfully request judgment be entered in their favor awarding

them:

         A.    overtime compensation for all unpaid hours worked in excess of forty hours at the

               rate of one- and one-half times their regular rates;

         A.    overtime wage compensation owed to them under Wis. Stat. §§102.03, 103.03 for

               the two-year time period prior to the commencement of this action;

         B.    an equal amount as liquidated damages as allowed under the FLSA;

         C.    damages accrued for a three-year period;

         D.    penalties due under Wis. Stat. § 109.11;

         E.    reasonable attorneys’ fees, costs, and expenses of this action as provided by the

               FLSA and Wis. Stat. § 109.03(6); and

         F.    pre-judgment and post judgment interest at the highest rates allowed by law; and

               such other relief as to which Plaintiff may be entitled.


                                              Respectfully submitted,

                                              GOLDBERG & LOREN, PA
                                              By: /s/ James M. Loren, Esq.
                                              James M. Loren
                                              Attorney-in-charge
                                              FL Bar No.: 55409
                                              George Z. Goldberg
                                              FL Bar No.: 31186
                                              1776 N. Pine Island Rd., Suite 224
                                              Plantation, Florida 33322
                                              Main Phone: 800-719-1617
                                              Facsimile:     (954) 585-4886
                                              jloren@goldbergloren.com
                                              ggoldberg@goldbergdohan.com
                                              Attorneys for Plaintiff

                                                 6


          Case 1:19-cv-00370-WCG Filed 03/13/19 Page 6 of 6 Document 1
